 Case 3:20-cv-13356-RHC-CI ECF No. 10, PageID.127 Filed 02/26/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

NORTHWOOD, INC.,

       Plaintiff,

v.                                                               Case No. 20-13356

CLINICAL WOUND SOLUTIONS, LLC,

     Defendant.
__________________________________/

                        ORDER SETTING BRIEFING SCHEDULE

       Plaintiff Northwood, Inc., brings this action for breach of contract against

Defendant Clinic Wound Solutions, LLC. (ECF No. 1.) Plaintiff alleges that it is a third-

party administrator of health insurance policies and that Defendant, a medical supplies

provider, breached a contract with Plaintiff by billing patients directly. (Id., PageID.5-6.)

       The same day Plaintiff filed its complaint, on December 23, 2020, Plaintiff filed a

motion for a temporary restraining order and preliminary injunction. (ECF No. 2.) On

December 30, 2020, the court denied Plaintiff’s request for a temporary restraining

order, directed Plaintiff to complete service by January 11, 2021, and set a telephonic

scheduling conference. (ECF No. 5, PageID.120.) The court did not resolve Plaintiff’s

request for a preliminary injunction.

       On February 12, 2021, the court held a telephonic status conference. Following

the discussion with the parties, the court will set a briefing schedule for Plaintiff’s motion

for preliminary injunction. (ECF No. 2.) Defendant indicated that it may file a motion to

dismiss in lieu of responding to Plaintiff’s motion. Accordingly,
 Case 3:20-cv-13356-RHC-CI ECF No. 10, PageID.128 Filed 02/26/21 Page 2 of 2




        IT IS ORDERED that Defendant shall respond to Plaintiff’s Motion for Preliminary

Injunction (ECF No. 2) by March 5, 2021. Defendant may file a motion to dismiss in lieu

of filing a response.

        IT IS FURTHER ORDERED that Plaintiff shall file a reply to Defendant’s

response by March 12, 2021. If Defendant moves to dismiss, standard briefing

deadlines shall apply. See E.D. Mich. LR 7.1(e).

                                                           s/Robert H. Cleland                       /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: February 26, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 26, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                            /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-13356.NORTHWOOD.OrderSettingBriefingSchedule.RMK.docx




                                                      2
